                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    GRACE ALBANESE,                                      Case No. 2:17-CV-1896 JCM (VCF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Cam Ferenbach’s report and
               14
                      recommendation in the matter of Albanese v. Las Vegas Metro. Police Dept., case number 2:17-
               15
                      cv-01896-JCM-VCF. No objections have been filed, and the deadline for doing so has passed.
               16
                             Magistrate Judge Ferenbach ruled in his report and recommendation that this case should
               17
                      be dismissed with prejudice. (ECF No. 5). In light of the court’s order directing plaintiff Grace
               18
                      Albanese to seek leave of the chief judge of this court to pursue this case (ECF No. 4), the
               19
                      magistrate judge found that Albanese had not yet filed a proper application for leave and that the
               20
                      February 8, 2019, deadline to do so had passed (ECF No. 5).
               21
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               22
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23
                      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24
                      determination of those portions of the [report and recommendation] to which objection is made.”
               25
                      28 U.S.C. § 636(b)(1).
               26
                             Where a party fails to object, however, the court is not required to conduct “any review at
               27
                      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28

James C. Mahan
U.S. District Judge
                1     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                2     magistrate judge’s report and recommendation where no objections have been filed. See United
                3     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                4     employed by the district court when reviewing a report and recommendation to which no
                5     objections were made).
                6             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                7     recommendation of the magistrate judge. Upon reviewing the recommendation and underlying
                8     filings, this court finds good cause appears to adopt the magistrate judge’s findings in full.
                9             Accordingly,
              10              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              11      Ferenbach’s report and recommendation (ECF No. 5) be, and the same hereby is, ADOPTED in
              12      its entirety.
              13              IT IS FURTHER ORDERED that this case be DISMISSED with prejudice.
              14              The clerk shall enter judgment accordingly and close the case.
              15              DATED October 15, 2019.
              16                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
